Citation Nr: 0739746	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968, 
and from April 1970 to October 1971.  The veteran received an 
honorable discharge following his first period of active 
duty; however, the evidence shows he received a discharge 
under other than honorable conditions for his second period 
of active duty.  

The veteran died in January 2003.  The appellant is seeking 
entitlement to benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death.  

In March 2007, the appellant testified before a Decision 
Review Officer (DRO) at the RO.  The appellant also testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in May 2007.  Transcripts from both hearings are 
associated with the claims file.  


FINDINGS OF FACT

1.  According to the official death certificate, the veteran 
died on January [redacted], 2003.  The immediate cause of death is 
listed as a myocardial infarction due to or as a consequence 
of failure to thrive due to or as a consequence of metastatic 
hepatocellular carcinoma.  The death certificate also lists 
cirrhosis and chronic hepatitis C virus as other significant 
conditions contributing to the death but not resulting in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
was established for post traumatic stress disorder (PTSD), 
rated as 100 percent disabling, effective from March 31, 
1994.  

3.  The veteran had military service in Vietnam; therefore, 
his exposure to herbicides is presumed.  

4.  The competent and probative medical evidence of record 
establishes that the veteran's chronic alcoholism contributed 
significantly to the development of the veteran's metastatic 
hepatocellular carcinoma, the underlying cause of his death.  

5.  No competent medical evidence has been submitted which 
demonstrates a causal relationship between the veteran's 
service-connected PTSD and chronic alcoholism.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's death was 
caused by an illness or disease incurred in or aggravated by 
service, to include as secondary to herbicide exposure.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to have 
been related to his military service, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 1310, 1311 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Review of the record reveals the RO did not send the 
appellant a letter informing her of the types of evidence 
needed to substantiate her claim and its duty to assist her 
in substantiating her claim under the VCAA.  Although such 
error is presumed prejudicial, the Board finds that the 
essential fairness of the adjudication of the appellant's 
claim has not been affected because the appellant had actual 
knowledge of what information or evidence was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  In making this determination, the 
Board finds especially probative that, since the inception of 
this appeal, the appellant has consistently argued that the 
veteran's death was due to his exposure to herbicides in 
Vietnam or due to the alcoholism he developed because of his 
service-connected PTSD.  The appellant has submitted numerous 
lay statements in support of her claim indicating that the 
veteran drank alcohol while talking about his experiences in 
Vietnam.  In addition, although alcoholism is not 
specifically listed on the veteran's death certificate, the 
appellant submitted a private medical opinion from N.A.D., 
MD, which opines that the veteran's alcoholism contributed to 
the development of his cirrhosis and liver cancer, both of 
which are listed on the veteran's death certificate as 
conditions contributing to his death.  As such, the Board 
finds that the appellant's arguments and evidence submitted 
in support of her claim show that she had actual knowledge 
that, in order to establish service connection for cause of 
the veteran's death, there must be evidence showing the 
veteran's death was caused by his military service or a 
disability he incurred as a result of his military service.  
Therefore, the Board finds the notice defect in this case was 
cured by the appellant's actual knowledge of the evidence 
needed to substantiate the claim and the essential fairness 
of the adjudication has not been affected.  Moreover, the 
appellant has not claimed any error in VCAA notice, and, 
therefore, the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

In addition to the foregoing, the Board finds the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  The appellant 
was provided with a July 2004 SOC and Supplemental SOCs dated 
in March and April 2005 and September and December 2006, 
which advised her of her opportunities to submit additional 
evidence in support of her claim.  The appellant also 
presented testimony in support of her claim before a Decision 
Review Officer (DRO) and the undersigned Veterans Law Judge.  
The DRO issued another SSOC in April 2007.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Moreover, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that VA and private medical records have been obtained 
which document the veteran's medical treatment since service 
up to the date of his death in January 2003.  It is therefore 
the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

Accordingly, the Board finds that VA has satisfied its duty 
in obtaining evidence pertinent to her claim under the VCAA 
and that the notice defect with respect to the duty to notify 
the appellant has been cured by actual knowledge of the 
appellant.  Therefore, no useful purpose would be served by 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the veteran 
died on January [redacted], 2003.  The immediate cause of death is 
listed as a myocardial infarction due to or as a consequence 
of failure to thrive, due to or as a consequence of 
metastatic hepatocellular carcinoma.  The death certificate 
also lists cirrhosis and chronic hepatitis C virus as other 
significant conditions contributing to the death but not 
resulting in the underlying cause, e.g. metastatic 
hepatocellular carcinoma.  At the time of the veteran's 
death, service connection was established for post traumatic 
stress disorder (PTSD), rated as 100 percent disabling, 
effective from March 31, 1994.  

The appellant contends that the veteran's service-connected 
PTSD caused him to abuse alcohol as a means of coping with 
his feelings from serving in Vietnam, and that his alcoholism 
contributed to the development of his hepatocellular 
carcinoma, or liver cancer.  In the alternative, the 
appellant contends that the veteran was exposed to the 
herbicide Agent Orange during his military service in Vietnam 
and that such exposure contributed to his death.  

In support of her claim, the appellant submitted a July 2003 
statement from N.A.D., M.D., the physician who treated the 
veteran from December 2002 until his death in January 2003.  
Dr. NAD stated that all cancer patients have an immediate 
cause of death such as respiratory failure, myocardial 
infarction, pulmonary embolus, intracranial hemorrhage, or 
ventricular arrhythmia that is not the diagnosis of record.  
He further stated that the cause of death by disease category 
is in the third line, which in this case was metastatic 
hepatocellular carcinoma.  Dr. NAD stated that the veteran 
had two underlying problems predisposing to the development 
of hepatocellular carcinoma, including chronic hepatitis C, 
which in and of itself is thought to carry a 10 percent 
lifetime risk of liver cancer, and a history of alcoholism, 
which increased the risk of liver cancer significantly.  In 
conclusion, Dr. NAD stated that, in his professional opinion, 
the veteran died due to complications of advanced metastatic 
hepatocellular carcinoma, with underlying cirrhosis and 
emphysema, with predisposing illnesses of chronic hepatitis C 
and long-standing alcoholism.  

The Board considers Dr. NAD's July 2003 medical opinion to be 
competent medical evidence and notes that it is supported by 
the other evidence of record, namely the January 2005 VA 
opinion rendered by M.G., M.D.  Dr. MG reviewed the veteran's 
medical records and noted the veteran had a very extensive 
and significant high volume of alcohol consumption for a 
large part of his life.  She noted that hepatocellular 
carcinoma has several significant risk factors, including 
chronic hepatitis C, cirrhosis, and cigarette smoking.  Dr. 
MG stated that cirrhosis and chronic hepatitis C can be 
caused by a number of reasons, including hepatitis C and 
heavy alcohol use.  With respect to this veteran, Dr. MG 
stated that it is not known if the veteran had cirrhosis 
before he was diagnosed with cancer because a liver biopsy 
was not conducted prior to his diagnosis in 2002.  Dr. MG 
stated, however, that given the available data and review of 
medical literature, it is likely that the veteran's tobacco 
use but particularly his chronic hepatitis C and extensive 
alcohol abuse contributed significantly to the development of 
his hepatocellular carcinoma, although the exact percentages 
cannot be determined.  

Based upon the foregoing, the Board finds that, while 
alcoholism is not specifically listed on the veteran's death 
certificate as a condition contributing to his death, the 
preponderance of the competent medical evidence of record 
establishes that the veteran's long-standing history of 
alcoholism significantly contributed to the development of 
his hepatocellular carcinoma.  As such, the remaining issue 
to be resolved is whether there is competent evidence of 
record which establishes that the there is a causal 
connection between the veteran's service-connected PTSD and 
alcoholism.  

As an initial matter, the Board notes that the medical 
opinions rendered by Dr. NAD in July 2003 and Dr. MG in 
January 2005 do not address the relationship between the 
veteran's service-connected PTSD and alcoholism.  Instead, 
Drs. NAD and MG addressed the relationship between the 
veteran's alcoholism and hepatocellular carcinoma, which as 
shown above, has been conceded.  The only medical evidence of 
record which addresses the potential relationship between the 
veteran's PTSD and alcoholism is the VA medical opinion 
rendered by M.P.C., M.D., in December 2004.  

Dr. MPC reviewed the veteran's medical records and noted that 
the hospital discharge summaries from the late 1980s through 
2002 indicate a clear pattern of severe polysubstance abuse 
and alcohol abuse.  Dr. MPC noted the evidence varied with 
respect to the amount of alcohol the veteran consumed as well 
as the duration of the veteran's alcohol use.  In this 
regard, Dr. MPC noted that, in 1988, the veteran reported a 
15 year history of alcohol and polysubstance abuse but that 
in more than one recorded history obtained from the veteran, 
he reported using alcohol beginning at the age of 16.  With 
respect to the relationship between the veteran's PTSD and 
alcoholism, Dr. MPC stated that she could not resolve the 
issue without resort to mere speculation.  Dr. MPC stated 
that, while it is certainly true that there is an overlapping 
co-morbidity relationship between substance abuse and PTSD, 
co-morbidity does not indicate a relationship of causality or 
causation.  She explained that the fact that there is some 
degree of co-morbidity between PTSD and substance abuse does 
not mean that, therefore, substance abuse causes PTSD or that 
PTSD causes substance abuse.  Dr. MPC stated that, though it 
is certainly possible that the veteran's PTSD worsened his 
chronic alcoholism, to what degree and whether significantly 
cannot be resolved without mere speculation.  In conclusion, 
Dr. MPC stated that the veteran had severe substance abuse 
which was co-morbid with his PTSD but that co-morbidity does 
not equate with causality.  In rendering this conclusion, Dr, 
MPC noted that there is evidence the veteran began drinking 
before his military service, but even without that temporal 
factor, it would be mere speculation to state whether, and by 
how much or how significantly, his PTSD may have caused or 
significantly worsened his chronic alcoholism.  

Based upon the foregoing, the Board finds that the evidence 
of record preponderates against a finding that the veteran's 
service-connected PTSD caused his chronic alcoholism.  In 
this context, the Board notes that no medical professional 
has specifically attributed the veteran's alcoholism to his 
service-connected PTSD.  Instead, the only medical opinion of 
record that addresses the relationship between the veteran's 
PTSD and alcoholism establishes that there is a possibility 
of a relationship.  The Court has held that a medical 
statement using such terms as "possible" or "could have" 
is too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In this case, Dr. MPC 
stated that it would be mere speculation to state whether, by 
how much, or how significantly the veteran's PTSD may have 
caused or significantly worsened his chronic alcoholism.  

In evaluating the ultimate merit of this claim, the Board 
notes that the December 2004 VA opinion is competent medical 
evidence based upon a thorough review of the claims file, 
supported by rationale, and establishes, at best, speculation 
as opposed to positive evidence in support of the claim or 
evidence that rises to the level of equipoise.  The Board 
notes the appellant was given an opportunity to submit 
evidence in support of her claim and yet there is no 
competent evidence of record which establishes that there is 
a causal relationship between the veteran's PTSD and 
alcoholism.  In this regard, the Board has carefully 
considered the lay statements the appellant submitted which 
reflect that the veteran drank alcohol while he discussed his 
experiences in Vietnam, as well as the appellant's statements 
regarding her belief that the veteran's PTSD caused his 
alcoholism.  

The Board does not doubt the appellant sincerely believes the 
veteran's PTSD caused his alcoholism; however, there is no 
indication that she or the individuals who wrote the lay 
statements have the requisite knowledge of medical principles 
that would permit them to render an opinion regarding matters 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  TheBoard 
recognizes that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation in this case requires 
sophisticated, professional opinion evidence and, as noted, 
the evidentiary record is negative for any competent medical 
evidence which establishes a positive causal or aggravating 
relationship between the veteran's service-connected PTSD and 
chronic alcoholism.  

With respect to the appellant's assertion that the veteran's 
exposure to herbicides in Vietnam contributed to his death, 
the Board notes that service connection may be presumed for 
residuals of herbicide exposure, or for death caused thereby, 
by showing two elements.  First, it must be shown the veteran 
served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.307(a)(6) (2007).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or a nexus to service is established 
otherwise.  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this case, the veteran's DD Form 214 shows that he served 
in the Republic of Vietnam during the Vietnam era and was 
awarded the Vietnam Service Medal, Vietnam Campaign Medal, 
and Combat Infantryman Badge.  There is no affirmative 
evidence of record showing the veteran was not exposed to 
herbicides in service; therefore, his exposure to herbicides 
is presumed.  

The Board notes, however, that the veteran's metastatic 
hepatocellular carcinoma is not one of the diseases for which 
presumptive service connection is available based upon 
herbicide exposure.  The Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted and liver cancer has not been so 
specified.  Accordingly, the veteran's unfortunate death due 
to complications from metastatic hepatocellular carcinoma is 
not entitled to a presumption of service connection under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given his 
specific diagnosis.  

The Board has considered whether the appellant's claim can be 
granted by competent evidence which shows any of the 
conditions listed on the veteran's death certificate was 
directly related to his military service.  See Combee, supra; 
Brock, supra.  In this regard, the Board notes the veteran's 
service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to a heart 
disability, liver cancer, cirrhosis, or hepatitis C.  In 
addition, the first time the veteran was shown to have a 
diagnosis of liver cancer was in 2002, which is more than 20 
years after he was separated from service.  Moreover, there 
is no medical evidence of record that relates the veteran's 
myocardial infarction, liver cancer, cirrhosis, or hepatitis 
C to his military service, to include as secondary to 
herbicide exposure.  Therefore, the Board finds there is no 
basis to award service connection for the cause of death 
either on a direct basis or under the one-year presumption 
for malignant tumors.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  

Accordingly, the Board finds the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death as the 
competent evidence of record does not establish a casual 
relationship between the veteran's service-connected PTSD and 
chronic alcoholism nor does it place the issue in equipoise.  
Nor is there any evidence relating any of the conditions 
listed on the veteran's death certificate directly to his 
military service, to include as secondary to herbicide 
exposure.  There is no approximate balance of positive and 
negative evidence in support of or against the claim; 
therefore, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert at 55.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


